ORDER
The Disciplinary Review Board on February 4, 1998, having filed with the Court its decision concluding that NICHOLAS G. SKOKOS of OCEAN GROVE, who was admitted to the bar of this State in 1976, should be suspended from the practice of law for a period of two years for violating RPC 1.1(a) (gross neglect), *34RPC 1.3 (lack of diligence), RPC 1.4 (failure to communicate), RPC 1.15(a) and (b) (failure to safeguard property), RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations), and RPC 8.1(b) (failure to cooperate with ethics authorities);
And the Disciplinary Review Board having further concluded that prior to reinstatement to practice respondent should be required to take ten hours of courses in professional responsibility and ten hours of courses in estate practice, and that on reinstatement to practice, respondent should be required for two years to submit annual audits of his attorney books and records to the Office of Attorney Ethics;
And good cause appearing;
It is ORDERED that NICHOLAS G. SKOKOS is hereby suspended from the practice of law for a period of two years, effective April 20,1998, and until further Order of the Court; and it is further
ORDERED that prior to reinstatement to the practice of law, respondent shall demonstrate that he has successfully completed ten hours of courses in professional responsibility and ten hours of courses in estate practice; and it is further
ORDERED that on reinstatement to practice, respondent shall submit for a period of two years annual audits of his attorney books and records to the Office of Attorney Ethics on a schedule to be determined by that office; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.